DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutcliff et al. (10,926,327).  
Sutcliff et al. discloses a 3D forming apparatus, comprising a build platform 102 for supporting an object 103 built by selective laser melting powder 104, which is deposited by a  dispensing apparatus 108 and a wiper 109, a laser module 105 generates a laser for melting 
the powder 104, an optical module 106, wherein the laser enters the build chamber via a window 107. 
 	Sutcliff et al further discloses manifolds 1a, 1b positioned either side of a volume above the build platform 102 with both sides of the aperture of each manifold 1a, 1b open to the build chamber 101 to draw gas, typically an inert gas, from the build chamber 101 and propels the gas into the volume above the build platform 102 and manifold 1b draws gas from the volume above 
the gas condensate that has become entrapped in the flow, wherein more than one inlet 112 may be provided in the build chamber 101, and that the recirculation loop 111 may be contained within the build chamber 101 (see col. 6, lines 4-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THU KHANH T NGUYEN/Examiner, Art Unit 1743